 1
     McGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH LEE STACHEL, CSBN 230138
 3
     Regional Chief Counsel, Region IX
 4   Social Security Administration
 5
     DONNA W. ANDERSON, PSBN 46355
     Special Assistant United States Attorney
 6         160 Spear Street, Suite 800
 7         San Francisco, CA 94105-1545
           Telephone: (415) 977-8930
 8
           Facsimile: (415) 744-0134
 9         E-mail: Donna.W.Anderson@ssa.gov
10   Attorneys for Defendant
11   JESSE S. KAPLAN CSBN 103726
12
     5441 Fair Oaks Bl. Ste. C-1
     Carmichael, CA 95608
13   (916) 488-3030
14   (916) 489-9297 fax
     Attorney for Plaintiff
15

16
                                UNITED STATES DISTRICT COURT
17                             EASTERN DISTRICT OF CALIFORNIA
                                    SACRAMENTO DIVISION
18

19
     ANDREY MOTENKO,                         )   Case No. 2:19-cv-00004-EFB
20
                                             )
21           Plaintiff,                      )
                                             )   STIPULATION AND [PROPOSED]
22
                          v.                 )   ORDER FOR THE AWARD AND
23                                           )   PAYMENT OF ATTORNEY FEES
24
     ANDREW SAUL,                            )   AND EXPENSES PURSUANT TO
     Commissioner of Social Security,        )   THE EQUAL ACCESS TO JUSTICE
25                                           )   ACT, 28 U.S.C. § 2412(d)
26            Defendant.                     )
                                             )
27

28




                                             1
 1
           TO THE HONORABLE EDMUND F. BRENNAN, MAGISTRATE JUDGE
 2
     OF THE DISTRICT COURT:
 3
           IT IS HEREBY STIPULATED, by and between the parties through their
 4
     undersigned counsel, subject to the approval of the Court, that Andrey Motenko be
 5
     awarded attorney fees in the amount of THREE THOUSAND dollars ($3,000)
 6
     under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount
 7
     represents compensation for all legal services rendered on behalf of Plaintiff by
 8
     counsel in connection with this civil action, in accordance with 28 U.S.C. §§ 1920;
 9

10
     2412(d).

11
            After the Court issues an order for EAJA fees to Andrey Motenko, the
12   government will consider the matter of Andrey Motenko’s assignment of EAJA fees
13   to Jesse Kaplan. The retainer agreement containing the assignment is attached
14   hereto as an exhibit. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the
15   ability to honor the assignment will depend on whether the fees are subject to any
16   offset allowed under the United States Department of the Treasury’s Offset
17   Program. After the order for EAJA fees is entered, the government will determine
18
     whether they are subject to any offset.
19
            Fees shall be made payable to Andrey Motenko, but if the Department of the
20
     Treasury determines that Andrey Motenko does not owe a federal debt, then the
21
     government shall cause the payment of fees, expenses and costs to be made directly
22
     to Jesse Kaplan, pursuant to the assignment executed by Andrey Motenko.1 Any
23
     payments made shall be delivered to Jesse Kaplan.
24

25

26

27
     1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
28
     under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.

                                               2
 1
           This stipulation constitutes a compromise settlement of Andrey Motenko’s
 2
     request for EAJA attorney fees, and does not constitute an admission of liability on
 3
     the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
 4
     shall constitute a complete release from, and bar to, any and all claims that Andrey
 5
     Motenko and/or Jesse Kaplan may have relating to EAJA attorney fees in
 6
     connection with this action.
 7
           This award is without prejudice to the rights of Jesse Kaplan to seek Social
 8
     Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 9

10
     provisions of the EAJA.

11
                                            Respectfully submitted,
12   Date: January 15, 2020          By:    /s/ Jesse S. Kaplan *
                                            JESSE S. KAPLAN
13
                                            Attorney for Plaintiff
14                                          (*By e-mail authorization on 01/15/20)
15
     Dated: January 15, 2020                McGREGOR W. SCOTT
16                                          United States Attorney
17                                          DEBORAH LEE STACHEL
                                            Regional Chief Counsel, Region IX
18
                                            Social Security Administration
19
                                              /s/ Donna W. Anderson
20
                                            DONNA W. ANDERSON
21                                          Special Assistant United States Attorney
22
                                            Attorneys for Defendant

23
                                           ORDER
24
           The Stipulation is approved. The Clerk is directed to terminate ECF No. 18.
25
           So Ordered.
26
     Dated: January 16, 2020.               ___________________________________
27                                          HON. EDMUND F. BRENNAN
28                                          United States Magistrate Judge



                                               3
